NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



ALICIA ANN TONDREAU-LEVE,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2817
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Alicia Tondreau-Leve, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


BLACK, SALARIO, and BADALAMENTI, JJ., Concur.